Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments dated 12/02/21, pages 9-12.  Additionally, Winebrenner (US 2013/0294852) was found to be the closest prior art.  Winebrenner discloses a rotating tool 21 comprising a main body 23 having a rod shape, extending along a rotation axis (See Figure 1), and comprising:  a cutting portion including a first end 25; and a shank portion including a second end 27 opposite to the first end (See Figure 1); wherein the cutting portion comprises: a twisted cutting edge 31 located at a side of the first end 25 and twisted from a side of the first end 25 toward the second end 27 (See Figure 1); a twisted flute 29 located at a front of the twisted cutting edge 31 in a rotational direction of the rotation axis and extending along the twisted cutting edge (See Figure 1) [0017]; a reverse twisted cutting edge 35 located closer to the second end 27 than the twisted cutting edge 31 and twisted from the side of the first end 25 toward the second end 27 in a direction opposite to the twisted cutting edge 31 (See Figure 1); and a reverse twisted flute 33 located at the front of the reverse twisted cutting edge 35 in the rotational direction and extending along the reverse twisted cutting edge 35 (See Figure 1) [0016]; wherein the reverse twisted flute 33 is connected to the twisted flute 29 [0016] (See Figure 1), and the twisted cutting edge 31 comprises 
Regarding independent claim 1, Winebrenner does not disclose wherein the twisted cutting edge comprises a third part extending from the front end to the first part wherein the length from the rotation axis to the third part is constant from a side of the front end toward a side of the rear end.
Regarding independent claim 17, Winebrenner does not disclose wherein a rotation locus of the first part has a linear shape on a virtual plane which includes the rotation axis, and the first part has an angle of 2 to 20 with respect to the rotation axis.
Regarding independent claim 22, Winebrenner does not disclose wherein the main body further comprises a first surface located in contact with the twisted cutting edge at a rear of the twisted cutting edge in the rotational direction the first surface has a linear shape in a cross section orthogonal to the rotation axis and decreases in a length from the rotation axis as proceeding away from the twisted cutting edge and comprises a first portion that is located on a side of the second end and that has a first width in a direction orthogonal to the rotation axis, and the first width becomes widened from a side of the first end toward the second end.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722